Title: To James Madison from David Montague Erskine, 25 April 1808
From: Erskine, David Montague
To: Madison, James



Sir.
Washington April 25th. 1808

In compliance with your Request contained in your Note of the 22d. Inst I have the Honor to transmit Passports for the two American Vessels, the Brig St. Michaels Captain Kenyon Master in Ballast bound from Baltimore to L’Orient and Falmouth; and the Ship Leonidas Captain McKensie Master, from the Powtomac to Algiers, laden with Military, and Naval Stores to be delivered to the Algerine Government in fulfilment of Stipulations in the Treaty between the United States and that Regency.
I beg leave to return you, Sir, my respectful Thanks for the Intimation you are pleased to give Me, that the first mentioned Vessel will afford me a safe and convenient Opportunity of sending any Dispatches which I may have Occasion to forward.  I have the Honor to be Sir With the highest Respect and Consideration Your most obedient Humble Servant

D. M. Erskine

